DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1, 2, 4, 6-8, 21, 22, 24, and 26-28 in the reply filed on 6/30/21 is acknowledged.  The traversal is on the ground(s) that prior art does not disclose the technical feature of Groups I and II.  This is not found persuasive because of the NF below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8, 21, 22, 24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prest USPA_20120069517_A1 in view of Zhang USPA_20140098472_A1.
1.	Regarding Claims 1 and 21, Prest discloses a glass enclosure (Title), comprising a device 50 having a handheld pocket-sized electronic device (corresponding to a portable electronic device); said device 50 includes a housing 52 that encloses and supports internally various electrical components to provide computing operations for the device 50; the housing 52 generally includes a main body 54 in the form of an contiguous tube; the main body 54 may be formed from glass (corresponding to a glass sleeve assembly for a portable electronic device comprising a glass sleeve); because of said tube like configuration, the main body 54 can define an opening 56 between two open ends (corresponding to a glass sleeve extending longitudinally from a first opening defined by a first rim to a second opening defined by a second rim, the glass sleeve having an internal surface); in order to seal the main body 54, the housing 52 can additionally include a pair of end caps or plugs 64A and 64B, each of the end caps or plugs is configured to cover one of the open ends of the main body 54, thereby forming a fully enclosed housing system (corresponding to a first end cap positioned adjacent to the first opening, and a second end cap positioned adjacent to the second opening), and the end caps 64 also serve as protection for the edges of the glass main body 54; it is important to treat the edges of the glass; the edges can be coated with a protective 
2.	However, Prest does not disclose a first shock absorbing interlayer mounted to the first end cap and the glass sleeve; the first end connected to the first end cap and the second end connected to the second end cap. 
3.	 Zhang discloses a glass enclosure body having mechanical resistance to impact damage (Title), comprising (see FIG. 1) an enclosure 10 for a portable electronic device; the enclosure 10 includes a glass enclosure body 12, which is in the form of a glass sleeve (corresponding to a glass sleeve assembly for a portable electronic device); in FIG. 1, the enclosure 10 further includes end caps 22a, 22b (corresponding to a first end cap and a second end cap), which are shaped for mounting at the opposing, open ends 24a, 24b, respectively, of the glass sleeve 12 such that they engage the wall 16 of the glass sleeve 12 and seal or close the cavity 14; the seal does not need to be hermetic; the end caps 22a, 22b may be designed to be mounted at the ends 24a, 24b of the glass sleeve 12 using any suitable means, such as snap-fitting, gluing, and the like; FIG. 5 shows a portable electronic device 25 including an electronic insert 26 inside the enclosure 10; the electronic insert 26 was disposed inside the cavity of the glass sleeve 12, and the end caps 22a, 22b were mounted at the open ends of the glass sleeve 12; in other embodiments, the electronic insert 26 may not completely fill the cavity 14, and there may be gaps between the electronic insert 26 and the inner surface of the glass sleeve 12; in such case, if desired, filler material may be added to the cavity 14 to fill the gaps; the enclosure 10 is considered to have a soft fill if the electronic insert 26 does not completely fill up the cavity 14 (corresponding to a Zhang discloses that the material can be filled up within the cavity of the glass sleeve for a soft fill, thereby protecting the assembly. 
3.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the enclosure, of Prest, by instituting a shock absorbing interlayer in the first end cap and the glass sleeve, as disclosed by Zhang, in order to protect the assembly within the enclosure. Finally, it would be considered as routine for one of ordinary skill in the art to connect the first end of the frame to the first end cap and the second end of the frame to the second end cap according to the needs of the end-product based on end-user specifications. Applicants have not indicated how this feature results in unexpected and surprising properties.
4.	Regarding Claims 2 and 22, Prest in view of Zhang suggests the enclosure 10 is considered to have a soft fill if the electronic insert 26 does not completely fill up the cavity 14 (corresponding to that the first shock absorbing interlayer is mounted to the internal surface of the glass sleeve) (Zhang:  paragraph 0033). One of ordinary skill in the art would be expected to know how to select the position of the first shock absorbing interlayer according to end-user specifications in the end-product, such that it also can be butted against the first rim of the glass sleeve. 
5.	Regarding Claims 4 and 24, Prest in view of Zhang suggests that it is important to treat the edges of the glass; the edges can be coated with a protective material, polymer coatings can be applied over the exposed glass edges, and the end caps 64 can also provide further protection for the glass edges (Prest: paragraph 0053). Thus, Prest discloses disposing a protective layer on edges of the glass sleeve, thereby teaching the claimed resilient ring with the end cap being separated from the first rim by the resilient ring. 
6.	Regarding Claims 6-8 and 26-28, Prest in view of Zhang suggests the end cap 64 has a protruding side extending away from the opening, and the protruding side extends laterally beyond the external surface of the main body (corresponding to wherein the first end cap has a first protruding side extending away from the first opening, and the first protruding side extends laterally beyond the external surface) (see Prest: Fig. 4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 11, 2021